Citation Nr: 0114203	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
changes of the mid femurs, knees, and calcanei.

2.  Entitlement to a higher rating for stress changes of the 
tarsal areas and ankles, bilaterally, initially rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1995 to July 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that (1) denied service 
connection for residuals of stress changes of the mid femurs, 
knees, and calcanei; and (2) granted service connection for 
stress changes of the tarsal areas and ankles, bilaterally, 
and assigned a 10 percent evaluation under diagnostic code 
5099-5010, effective from July 1999.  The veteran submitted a 
notice of disagreement in April 2000, and the RO issued a 
statement of the case in August 2000.  The veteran submitted 
a substantive appeal in August 2000.

Entitlement to service connection for residuals of stress 
changes of the mid femurs, knees, and calcanei will be 
addressed in the remand portion of this decision.


FINDING OF FACT

Stress changes of the tarsal areas and ankles, bilaterally, 
are manifested primarily by pain on motion, difficulty with 
prolonged standing, and some tenderness; there is normal 
motion in the subtalar and mid tarsal joints, and range of 
motion of the ankles is full.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for stress 
changes of the tarsal areas and ankles, bilaterally, are not 
met during any period since the effective date of the grant 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.44, 4.45, 4.71, Table 
II, 4.71a, Codes 5003, 5010, 5271 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran was treated on 
various occasions for chronic bilateral leg and foot pain due 
to stress changes.

A "Report of Medical Examination" for Medical Board purposes 
in December 1998 reflects bilateral chronic plantar 
fasciitis.  An April 1999 report of "whole body bone scan" 
noted stress versus degenerative change bilaterally in the 
tarsal areas, ankles, and shoulders.  A Physical Evaluation 
Board found that the veteran should be separated from active 
duty with severance pay, based on chronic bilateral leg and 
foot pain due to stress changes, rated 20 percent disabling 
under VA Diagnostic Code 5003-5299.

The veteran underwent a pre-discharge VA examination in April 
1999.  She reported that the onset of bilateral foot 
discomfort was in July 1997.  She reported that her days 
spent standing as a cook initiated both swelling and erythema 
of the feet.  The veteran reported walking on the lateral 
aspects of her feet to compensate for the unrelenting 
discomfort.  The veteran reported that the pain progressed to 
her shins bilaterally, and included both knees.  Upon 
examination, there was no swelling and no tenderness of the 
feet, ankles, and legs.  Range of motion of the ankles was as 
follows:  dorsiflexion was from zero degrees to 20 degrees; 
plantar flexion was from zero degrees to 45 degrees; 
inversion was from zero degrees to 30 degrees; and eversion 
was from zero degrees to 230 degrees.  The bone scan was 
reviewed.  In June 1999, the examiner noted findings of 
normal right and left knee, foot, ankle, and fibula 
examinations.  The veteran was diagnosed with stress changes 
in the tarsal areas, and stress changes of both ankles.

The veteran underwent a VA examination in August 2000.  She 
reported complaints of pain in the lateral aspect of both 
ankles with prolong standing; she also reported no history of 
injury.  She related that her problems began in service in 
1997.  She further reported that she now had pain when 
standing in excess of 30 to 45 minutes.  

Upon examination, the veteran's gait was normal; both ankles 
were identical.  There was no swelling, no effusion, and no 
deformity.  Dorsiflexion was 20 degrees, and plantar flexion 
was 45 degrees in both ankles.  The examiner could not detect 
any tail or tilt with varus or valgus stress.  Anterior 
drawer test was normal and equal in both sides; slight 
crepitation was detected when performing the test.  Posterior 
tibial and dorsal pedis pulses were palpable, bilaterally.  
The veteran had slight tenderness immediately anterior to the 
lateral malleolus on the right, and there was some tenderness 
in the metatarsal area on the left.  The examiner could find 
no other points of tenderness.  There was neither swelling 
nor deformity in either foot.  The veteran had normal 
longitudinal arches, and normal motion in the subtalar and 
mid tarsal joints.  There were no deformities of the toes.  

X-rays of the ankles revealed no evidence of fracture, 
dislocation, destructive lesion, or narrowing of the 
articular cartilage.  The veteran had slightly more space 
between talus and the tibia laterally than she did medially 
in both ankles, which was due to slight laxity of her 
collateral ligaments and believed to be within the range of 
normal.  X-rays of the feet revealed no evidence of fracture, 
dislocation, narrowing of the articular cartilage, and 
osteophyte formation.  The examiner found no objective 
evidence of organic pathology to explain the veteran's 
symptoms.

Statements of the veteran in the claims folder are to the 
effect that her ankles constantly give her pain and affect 
her overall ability to function.

B.  VA's Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case the veteran's application appears to be intact.  
She has been informed of the information necessary to 
substantiate her claim via the statement of the case.  The 
statement of the case contained the criteria for a higher 
evaluation.  The veteran has also been afforded an 
examination that contains all of the findings necessary to 
evaluate her disability.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist her.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

C.  Legal Analysis

The veteran contends that her ankles give her constant pain 
and affect her ability to function, and that she is entitled 
to a higher evaluation for stress changes of the tarsal areas 
and ankles, bilaterally.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed (as in this case), the Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26.

The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. 
§ 4.26(c).

Stress changes are not assigned a specific diagnostic code in 
the Rating Schedule. When a disability not specifically 
listed in the rating schedule is encountered, it will be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20.  
Although, no more than one rating may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.

A review of the record shows that service connection has been 
granted for stress changes of the tarsal areas and ankles, 
bilaterally, and that an evaluation was assigned under 
diagnostic code 5099-5010.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Code 5271.

The normal ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees plantar of flexion.  38 C.F.R. 
§ 4.71, Plate II (2000).

In this case, the reports of the veteran's VA examinations in 
April 1999 and in August 2000 show that the range of motion 
of her ankles is full.  There was also normal motion in the 
subtalar and mid tarsal joints. There was neither deformity 
nor swelling in either ankle or foot.  There was slight 
tenderness on palpation immediately anterior to the lateral 
malleolus on the right, and in the metatarsal area on the 
left.  The veteran also reported chronic, daily pain in her 
ankles that gave her problems whenever standing for longer 
than 30 to 45 minutes. Functional impairment caused by pain 
is to be reflected in the rating for limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds 
that more than the current 10 percent rating under the DeLuca 
principles is not warranted.  The veteran has been diagnosed 
with stress changes, versus degenerative changes, in tarsal 
areas and in each ankle.  While the evidence reflects an 
element of tenderness in the left metatarsal area and right 
lateral malleolus, there is no indication that motion is so 
painful as to be equivalent to marked limitation of motion.  
Nor is there evidence of occasional incapacitating 
exacerbations to warrant a 20 percent rating.  Rather, the 
record shows that the veteran has consistently been found to 
have a full range of motion despite tenderness or other 
functional impairment.  There is therefore no additional 
range of motion loss attributable to functional factors.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.  Such 
circumstances are neither shown nor alleged.

Thus, all factors considered, it cannot reasonably be 
concluded that the veteran has more than slight functional 
impairment of the tarsal areas and ankles, bilaterally, which 
is commensurate with a 10 percent rating.  In this regard, 
the evidence is not in relative equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be 
applied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).

Accordingly, a rating in excess of 10 percent is not 
warranted, and the claim must be denied.

The Board finds that the evidence shows that this level of 
impairment due to stress changes of the tarsal areas and 
ankles, bilaterally, has existed since the effective date of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, a "staged" rating is not indicated.


ORDER

An initial rating greater than 10 percent for stress changes 
of the tarsal areas and ankles, bilaterally, is denied.




REMAND

Residuals of Stress Changes of the Mid Femurs, Knees, and 
Calcanei

The veteran contends that her problems with her knees, 
thighs, and shins began in service and have continued since 
her discharge.  The veteran also states that her left knee 
often swells, gives out on her, and is painful.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA eliminated 
the concept of a well-grounded claim.  A remand is required 
in this case to ensure compliance with the new notification 
requirements and development procedures contained in sections 
3 and 4 of the new law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In a statement in support of her claim submitted in March 
2000, the veteran reported receiving treatment from 
Dr. Cassandra Thomas in Jackson, Mississippi, who had noted 
swelling and problems associated with the veteran's left 
knee.  These records are not in the claims folder, and they 
could be relevant.  The duty to assist the veteran in the 
development of facts pertinent to her claim for service 
connection includes obtaining all relevant records and to 
provide her with an adequate examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Service medical records show that the veteran was treated on 
various occasions for chronic bilateral leg and foot pain due 
to stress changes.  The April 1999 report of "whole body bone 
scan" noted degenerative change in the patella of the 
veteran's right knee.

Service connection has been established for stress changes of 
the tarsal areas and ankles.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that any current disability of the veteran's knees, mid 
femurs, and calcanei is related to an incident of service or 
to a service-connected disability.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for disabilities of the knees, 
mid femurs, and calcanei since discharge 
from service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including records of treatment by 
Dr. Cassandra Thomas in Jackson, 
Mississippi.  The veteran should be 
advised, in accordance with the VCAA, of 
any deficiency in obtaining the records.

2.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of disorders of 
the knees, mid femurs, and calcanei.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should also review the 
service medical records and post-service 
medical records and offer opinions as to:

(a) Whether it is at least as likely 
as not that any current disorders of 
the veteran's knees, mid femurs, or 
calcanei are related to the stress 
changes noted in service, or to 
another incident of service; and 

(b) Whether it is at least as likely 
as not that the veteran's service-
connected stress changes of the 
tarsal areas and ankles (or any 
other service-connected disability) 
caused or permanently increased the 
disabilities found in the veteran's 
knees, mid femurs, and calcanei.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case. The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claim for service connection for 
residuals of stress changes of the mid 
femurs, knees, and calcanei-taking into 
consideration provisions of 38 C.F.R. 
§§ 3.303 and 3.309 (2000).

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
her and her representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate her claim and that her 
failure, without good cause, to report for scheduled 
examinations could result in the denial of that claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



